Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a baseboard management controller external to the removable device communicating with the removable device using a channel other than the communication link while the bus interface of the removable device is held in the state;” in combination with other recited elements in independent claim 1. 

3.         Campbell et al. (U.S. Patent Application Pub. No: 20100024001 A1), the closest prior art of record, teaches a method involves receiving a chassis key for a blade server chassis by a security module  upon receiving power of a blade server installed in the chassis before enabling user-level operation of the server. Campbell discloses a determination is made whether the chassis key matches with a security key stored on the blade server. Campbell suggest a user-level operation of the blade server is enabled by the module if the chassis key matches with the security key, and the operation is disabled by the module if the chassis key is not matched with the security key. However, Campbell doesn’t teach “a baseboard management controller external to the removable device communicating with the removable device using a channel other than the communication link while the bus interface of the removable device is held in the state;”.



5.       NORTH et al. (U.S. Patent Application Pub. No: 20160227675 A1), teaches a method involves calculating new cooling device setting based on pressure reading and temperature reading, also determination is made to check whether the new cooling device setting associated with cooling devices of an information handling system is different from a current cooling device setting. NORTH discloses a cooling devices are triggered to adjust the current cooling device setting to the new cooling device setting corresponding to the cooling device in response to the new cooling device setting being different from the current cooling device setting. However, NORTH doesn’t teach “a baseboard management controller external to the removable device communicating with the removable device using a channel other than the communication link while the bus interface of the removable device is held in the state;”.

6.       Therefore, the prior art of record doesn’t teach or render obvious “a baseboard management controller external to the removable device communicating with the removable device using a channel other than the communication link while the bus interface of the removable device is held in the state;” as recited in independent claim 1.
 
7.         Dependent claims 2-10 recites limitations similar to those noted above for independent claim 1 is considered allowable for the same reasons noted above for claim 1.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                        Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Nickerson et al. (US Patent No: 10,025,284 B2) teaches a control unit within the housing, the control unit including a first microcontroller for executing stored irrigation 

         Bates et al. (US Patent Application Pub. No: 20090040650 A1) article of manufacture for providing removable storage management services using removable storage error information. Bates discloses Read/write error information is obtained for at least one removable storage by interfacing with the removable storage manager and the obtained read/write error information for the at least one removable storage is processed to determine read/write error rates for the at least one removable storage. Bates suggests a determination is made as to whether the determined read/write error rates for the at least one removable storage exceed at least one read/write error threshold. Bates discloses at least one message is sent to the removable storage manager to replace the at least one removable storage having read/write error rates that exceed the at least one read/write error threshold.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181